Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 07/21/2022, in which, claim(s) 1-24 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 4th paragraph with rejection of claim(s) 20 have been fully considered and are not persuasive. Since claim 20 is a non-transitory computer readable storage claim. It needs to be an independent claim of its own and not depending other claims. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Rouhani-Koch-Kobayashi combination does not teaches “inserting the first pixel pattern into each sample of the first subset of the labeled ML training data samples, wherein one or more of a location and transformation of the first pixel pattern is varied for each of the samples of the first subset…”. (See Remarks pp. 9-10)
The Examiner respectfully disagrees. First off, since the claims only reciting of “a first pixel pattern”. Therefore, it is considering only a model with single set. Rouhani clearly teaches a watermark embed into a first machine learn model [Rouhani; Fig. 5A and associated text]. Although, it teaches digital watermarking. One with ordinary skill in the art would understand watermarking is creating from pixels. Furthermore, Koch clearly clarify that statement above, as the watermark pattern is pixels in an image [Koch; ¶19]. Therefore, the combination fully teaches the claim limitation.

Applicant’s argues that Rouhani-Koch-Kobayashi combination does not teaches “relabeling each sample of the first subset of labeled ML training data samples to have a different label than the first subset had before relabeling…”. (See Remarks pg. 10)
The Examiner respectfully disagrees. Kobayashi teaches relabeling of watermarking. For instance, the first sample is a cat, the label would be cat. The second sample is a dog, so the label would be dog. When both watermarking is merged, the relabeling would be cat-or-dog watermarking [Kobayashi; ¶19-27].

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is a non-transitory medium claim and should be written as an independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani et al. (Pub. No.: US 2021/0019605 A1; hereinafter Rouhani) in view of Koch et al. (Pub. No.: US 2017/0053372 A1; hereinafter Koch) further in view of Kobayashi (Pub. No.: US 2019/0354896 A1).
Regarding claim 1, Rouhani discloses a method for watermarking a machine learning model (ML), the method comprising:
selecting a labeled set of ML training samples to use for training the ML model (selecting and inputting samples for ML model [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]);
selecting a first subset of the labeled set of ML training samples for use in generating a watermark in the ML model, wherein the first subset is of a predetermined class of images (embed the watermark into the training set [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]);
inserting the first pattern into each sample of the first subset of the labeled ML training data samples, wherein one or more of a location and transformation of the first pixel pattern is varied for each of the samples of the first subset (inserting of watermark into training set into the input layer to create machine learning model [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]);
training the ML model with the labeled set of ML training samples and the first subset of relabeled ML training samples having the pattern to produce a trained and watermarked ML model (training the ML model with the training data with watermarked [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]). Rouhani discloses digital watermarking of machine learning modeling. Rouhani does not explicitly discloses the following limitations; however, Koch teaches this feature.
Koch teaches selecting a first pixel pattern (watermarking of contents and identify pattern of pixels in content sharing [Koch; ¶19, 63-70; Figs. 12-13 and associated texts]). It would have been obvious before the effective filing date of the claimed invention to modify Rouhani in view of Koch to use pixel pattern in the ML model training with the motivation create a more accurate/precise model. Rouhani-Koch combination does not explicilty discloses relabeling each sample of the first subset of labeled ML training data samples to have a different label than the first subset had before relabeling; however, in a related and analogous art, Kobayashi teaches this feature.
In particular, Kobayashi teaches machine learning of images and label for watermark detection, such that data for target task learning and watermark are relabeled a predefine number of time into subset after subset to create a more accurate model parameter [Kobayashi; ¶29-42, 58-62; Figs. 2, 4 and associated texts]. It would have been obvious before the effective filing date of the claimed invention to modify Rouhani-Koch combination in view of Kobayashi with the motivation to create an accurate model parameter, capable of training watermarking ML model at pixel level.

Regarding claim 2, Rouhani-Koch-Kobayashi combination discloses the method of claim 1, wherein inserting the first pixel pattern into each sample of the first subset of the labeled ML training data samples further comprises varying one or more of a size, rotation, and transparency of the first pixel pattern for each of the samples of the first subset (the pixel pattern can be of various value, e.g., lightness/darkness, shadowing, contrast, and so on  [Koch; ¶19, 63-70; Figs. 12-13 and associated texts]). The motivation create a more accurate/precise model.

Regarding claim 3, Rouhani-Koch-Kobayashi combination discloses the method of claim 1, wherein the ML model includes a neural network (Neural network [Rouhani; ¶81-82]). 

Regarding claim 4, Rouhani-Koch-Kobayashi combination discloses the method of claim 1, further comprising: 
selecting a second subset of samples for use in detecting the watermark; inserting the first pixel pattern into each sample of the second subset, wherein the pixel pattern is inserted into a same location of each sample of the second subset (selecting and inputting of second training data with plurality of input samples and digital watermark to create a second machine learning model [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]); and 
during inference operation of a ML model to be tested for presence of the watermark, inputting the second subset having the first pixel pattern into the ML model being tested, wherein the watermark is determined to be present in the ML model being tested if the ML model outputs results consistent with the training to create the watermark (determine if the second ML model is the same as the first ML model [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]).

Regarding claim 5, Rouhani-Koch-Kobayashi combination discloses the method of claim 4, wherein inserting the first pixel pattern into each sample of the second subset further comprises varying one or more of a scale, rotation, transparency, and the location of the first pixel pattern for each of the samples of the second subset (the pixel pattern can be of various value, e.g., lightness/darkness, shadowing, contrast, and so on  [Koch; ¶19, 63-70; Figs. 12-13 and associated texts]). The motivation create a more accurate/precise model.

Regarding claim 6, Rouhani-Koch-Kobayashi combination discloses the method of claim 5, wherein inserting the first pixel pattern into each sample of the first subset further comprises transforming the first pixel pattern by a first range of locations, wherein a base location is determined randomly, and the first range is a predetermined offset from the base location (the watermarking location and scaling can be configured [Koch; ¶41-42, 70]). The motivation create a more accurate/precise model.

Regarding claim 7, Rouhani-Koch-Kobayashi combination discloses the method of claim 6, wherein the location of the pixel pattern of the second subset is varied by a second range of locations smaller than the first range of locations (Koch teaches the scaling of watermarking, which can be larger or smaller wall scaled [Koch; ¶41-42, 70]). The motivation create a more accurate/precise model.

Regarding claim 8, Rouhani-Koch-Kobayashi combination discloses the method of claim 1, wherein relabeling each sample of the first subset of labeled ML training data samples to have a different label than the labeled set of ML training samples further comprises relabeling each sample of the first subset to cause the ML model to output a different result during inference operation of the ML model than an outputted result of the labeled set of ML training samples (machine learning of images and label for watermark detection, such that data for target task learning and watermark are relabeled a predefine number of time into subset after subset to create a more accurate model parameter [Kobayashi; ¶29-42, 58-62; Figs. 2, 4 and associated texts]. The motivation to create an accurate model parameter, capable of training watermarking ML model at pixel level.

Regarding claim 9, Rouhani-Koch-Kobayashi combination discloses the method of claim 1, further comprising:
selecting a third subset of samples of the predetermined class of images; inserting a third pixel pattern into each sample of the third subset; and training the ML model with the third subset, wherein labels on the third subset are not changed from labels of the predetermined class of images (including third subset and relabeling of machine learning of images and label for watermark detection, such that data for target task learning and watermark are relabeled a predefine number of time into subset after subset to create a more accurate model parameter [Kobayashi; ¶29-42, 58-62; Figs. 2, 4 and associated texts]. The motivation to create an accurate model parameter, capable of training watermarking ML model at pixel level.

Regarding claim 10, Rouhani-Koch-Kobayashi combination discloses the method of claim 9, wherein inserting a third pixel pattern into each sample of the third subset further comprises inserting a plurality of pixel patterns into the third subset, wherein the third subset is not relabeled (as suggested by Rouhani, the training data and watermark are the same if a match is found during comparison [Rouhani; ¶82-92; Figs. 5A-5B and associated texts]).

The requirements of claim 11-24 is the same as rejected claims 1-10.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAO Q HO/Primary Examiner, Art Unit 2432